This action is brought to recover certain purchase money from defendant lumber company and by it deposited in defendant bank. The cause was referred to a referee by the court. Plaintiffs did not except to this order, and as to them it is a consent reference. They are not now entitled to a jury trial upon the issues arising upon the exceptions to referee's report.
(767)   The defendants T. C. Morris, J. C. Morris, and C. T. Sample excepted to the order of reference, but they have waived the right to a trial by jury upon the issues of fact arising upon their exceptions filed to referee's report, by failing to assert such right definitely and specifically in each exception and pointing out in each exception the specific fact excepted to upon which they elect to demand a jury trial, as is required in Driller Co. v. Worth, 117 N.C. 520.
The judgment of the Superior Court is
Affirmed.
Cited: Ogden v. Land Co., 14 N.C. 446; Mirror Co. v. Casualty Co.,153 N.C. 374; Wynn v. Bullock, 154 N.C. 383.